RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5701-16T1


STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

D.C.W.,1

     Defendant-Appellant.
__________________________

                    Submitted April 9, 2019 – Decided May 28, 2019

                    Before Judges Yannotti, Rothstadt and Gilson.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment No. 12-08-
                    1141.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Laura B. Lasota, Assistant Deputy Public
                    Defender, of counsel and on the brief).




1
  We use initials to identify defendant and others to protect the identities of the
victims. See R. 1:38-3(c)(9), (12).
            Andrew C. Carey, Middlesex County Prosecutor,
            attorney for respondent (Joie Piderit, Assistant
            Prosecutor, of counsel and on the brief).

PER CURIAM

      Defendant was tried before a jury and found guilty of first-degree

aggravated sexual assault, contrary to N.J.S.A. 2C:14-2(a), and other offenses.

He was sentenced to an aggregate term of incarceration of thirty years, and

required to serve eighty-five percent of that term before becoming eligible for

parole, pursuant to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

Defendant appeals from the judgment of conviction (JOC) dated April 17, 2017.

For the reasons that follow, we affirm in part, reverse in part, and remand for

reconsideration of the restitution ordered by the trial court.

                                         I.

      A Middlesex County grand jury charged defendant with: first-degree

aggravated sexual assault against K.H., N.J.S.A. 2C:14-2(a) (count one); third-

degree aggravated criminal sexual contact against K.H., N.J.S.A. 2C:14-3(a)

(count two); second-degree endangering the welfare of K.H., B.W., and L.H.P.,

N.J.S.A. 2C:24-4(a) (counts three, seven, and nine); third-degree witness

tampering of K.H., N.J.S.A. 2C:28-5(a)(2) (count four); third-degree witness

tampering of K.A.H., N.J.S.A. 2C:28-5(a)(2) (count five); second-degree sexual


                                                                       A-5701-16T1
                                         2
assault against B.W., N.J.S.A. 2C:14-2(b) (count six); and second-degree sexual

assault of L.H.P., N.J.S.A. 2C:14-2(b) (count eight). Prior to trial, the court

denied defendant's motion to sever the charges, and granted the State's motions

to admit statements that B.W. made to her mother and an investigating detective.

Defendant was thereafter tried before a jury.

      A. Evidence Regarding B.W.

      B.W. was born in 2005. Defendant is B.W.'s biological father and C.G.Y.

is her biological mother. Defendant and C.G.Y. broke up in 2006, but later

resumed their relationship before terminating it again in 2007. The Family Part

permitted defendant to have visitation with B.W. Initially, B.W. was allowed to

visit with defendant every Saturday, but later he had visitation with B.W. every

other weekend.

      In October 2009, B.W. spent the weekend with defendant at the home he

shared with his parents. She was then four years old. When she returned home,

B.W. told C.G.Y. "that someone had been bad touching [her]." C.G.Y. asked

who had done this, and B.W. said it was her dad. C.G.Y. asked B.W. what she

meant when she said "bad touching," and B.W. "took her hand and . . . cupped

it and touched down in her vaginal area, and then reached back to her backside."




                                                                        A-5701-16T1
                                       3
B.W. also told C.G.Y. she saw defendant naked, and that she saw defendant's

buttocks, legs, and feet.

      C.G.Y. did not report the matter to the police, but called defendant and

talked to him about it. The next day, B.W. went to school and around lunchtime,

the principal called C.G.Y. and told her she needed to come to the school. When

C.G.Y. arrived at the school, she met with detectives, the principal, and a teacher

who said B.W. told her about the alleged abuse. C.G.Y. was told she needed to

take B.W. to the Middlesex County Prosecutor's Office (MCPO) to provide a

statement.

      C.G.Y. drove B.W. to the MCPO and during the ride, asked B.W. about

her disclosure the previous day. C.G.Y. testified that B.W.'s story did not

change, but B.W. also said defendant "licked [her] butt." B.W. told C.G.Y.

defendant removed her pants and licked her "butt" while she was drawing.

      C.G.Y. and B.W. spoke separately to Investigator Candido Arroyo of the

MCPO, who also testified at the trial. Arroyo testified that he spoke to B.W.,

but was unable to gather enough evidence for the MCPO to continue the

investigation.




                                                                           A-5701-16T1
                                        4
      Thereafter, C.G.Y. and B.W. spoke with employees of the Division of

Youth and Family Services (the Division).2 The Division's representatives told

C.G.Y. not to discuss the allegations with B.W., and C.G.Y. testified that she

complied with this directive. Thereafter, B.W. stopped visiting defendant for a

few weeks, but visitation resumed after defendant's mother agreed to supervise

the visits.

      In April 2012, C.G.Y. picked up B.W. after a visit with defendant. B.W.,

who was then six years old, appeared very tired and was not acting like herself.

C.G.Y. questioned B.W. and asked B.W. if there was anything she wanted to tell

her. B.W. repeatedly said there was nothing wrong; however, she eventually

said defendant "had been touching her inappropriately."

      C.G.Y. asked B.W. what happened. B.W. took her hand and put it down

near her vagina. C.G.Y. testified that B.W. said she and defendant were lying

down and watching a movie when defendant put his hands down her pants and

touched her "between her legs." B.W. also told C.G.Y. that this did not occur

while defendant was bathing her or helping her in the bathroom.




2
   The Division is now known as the Division of Child Protection and
Permanency. See N.J.S.A. 9:3A-10(b).
                                                                        A-5701-16T1
                                       5
      C.G.Y. took B.W. to the New Brunswick Police Department (NBPD),

where they met with a detective. They were instructed to go to the MCPO the

following day to provide statements. The following day, C.G.Y. and B.W. met

with Investigator Andreea Capraru, who also testified at the trial. Capraru

described the training she received in conducting forensic interviews of children.

Thereafter, the State played a recording of Capraru's interview with B.W.

      In the interview, Capraru asked B.W. if there are "any touches that you

don't like?" B.W. replied, "Yes. There's only two that – one, because my dad

does this. He touches me – he rubs me on the private part that – that I talk [sic]

about with Detective Jones. And he watches some videos about that. Actually

they don't touch it. They actually lick it. Ew."

      B.W. told Capraru that this had happened twelve times and that it happens

every time she sees defendant. B.W. stated that she was with defendant in the

living room on the sofa and defendant asked B.W. to lay on him. B.W. said

defendant put his hand inside her jeans and underwear. According to B.W.,

defendant touched and rubbed her vagina. B.W. also said defendant was playing

video games and watching a video on his computer of "a person licking a girl."

      B.W. also testified at the trial. She was then ten years old. She testified

that she was in the living room with defendant, and she was sitting on


                                                                          A-5701-16T1
                                        6
defendant's lap when he touched her vagina. She remembered telling C.G.Y.

about the incident, and said she told her mother exactly what she testified to.

      B. Evidence Regarding K.H.

      Defendant is the biological father of K.H., who was born in 1996. Her

mother is K.A.H. When K.H. was fourteen years old, K.A.H. reached out to

defendant and requested that he spend time with K.H. Thereafter, K.H. began

to spend time with defendant on a regular basis, and she visited his home every

other weekend.

      In the summer of 2011, defendant and K.H. went to a camp. They slept

in the same tent. K.H. testified that she was lying on her side, with her back

towards defendant when she felt him "scooch[]" towards her. K.H. said she

moved away from defendant, and then felt what she thought was a thumb

"poking by [her] vagina."

      K.H. stated that the thumb "was trying to go inside." She moved away

and confronted defendant. According to K.H., defendant said that it helps him

sleep, and that he feels comfortable when he is close to and inside someone.

K.H. told defendant she wanted to go home, and they left the camp the next

morning.




                                                                          A-5701-16T1
                                        7
      When K.H. returned, she told K.A.H. that the trip was okay, that she did

not want to do it again, and that defendant was weird. K.H. also told K.A.H.

that she did not want to visit defendant every weekend and did not want to stay

overnight; however, sometime later, K.H. returned and spent the night at

defendant's home.

      K.H. testified that she was in the basement of defendant's home and

defendant came downstairs. She stated that defendant got on his knees and

placed his face near her vagina. She said she "felt direct air from like his breath

or whatever in my vagina." K.H. felt defendant's hand on her clitoris, and

defendant rubbed it in a circular motion. She confronted defendant and he told

her he has a sleeping condition and walks in his sleep.

      K.H. later transferred to a school where defendant worked. She testified

that one day, and while she was walking to school with defendant, he told her

that someone was going to talk to her and he instructed her to "tell them that you

don't know anything." Defendant said it had something to do with B.W. K.H.

then called her mother, told her about what defendant said to her.            K.H.

apparently stated that "she wanted to tell the truth, because she kn[e]w that

[defendant] had touched [B.W.] because he had touched her too."




                                                                           A-5701-16T1
                                        8
      Thereafter, K.A.H. called defendant, and he told her not to speak to

anyone from the Division or anyone else who called her about this. Defendant

told K.A.H. "that he was going to handle it; it was going to be over, and it just

didn't happen and this is not, you know, going to last long[.]"

      Sometime later, K.H. spoke to the police regarding the alleged abuse.

Detective Jeffrey Maroccia of the MCPO testified at trial that he interviewed

K.H. and her mother. Maroccia also recorded a telephone conversation between

defendant and K.H., which was played for the jury.            In that conversation,

defendant told K.H. to tell the investigators "that you were mad about the

situation . . . [a]nd that this did not . . . go down and you want . . . them to leave

you alone. And then your mother could tell them, all right, that that's what you

want."

      C. Evidence Regarding L.H.P.

      L.H.P. is the stepdaughter of defendant's brother, L.P. L.H.P. testified at

trial. She was seventeen years old at that time. She stated that in June 2012,

after her parents learned about the other allegations against defendant, they

asked her if defendant had ever done anything like that to her.

      L.H.P. testified that in 2008, when she was nine years old, she was at

defendant's residence with her brother. Defendant was watching them while


                                                                              A-5701-16T1
                                          9
their parents went out. According to L.H.P., defendant was upstairs watching

television while at his computer. Defendant told L.H.P. to come to his computer,

and he placed her on his lap, and "opened [her] legs with his legs[.]"

      L.H.P. said she put her legs back together, but defendant opened them

again. Defendant was watching what he called "cartoons," but what was actually

animated pornography. Defendant unbuckled L.H.P.'s jeans and touched her

vagina for a minute and a half under her underwear. After he stopped, defendant

told L.H.P. to keep what happened a secret.

      Defendant elected not to testify. He called one witness, his father R.W.

R.W. testified that he was home for parts of the day in April 2012 when B.W.

alleged defendant touched her. He said he did not observe defendant engage in

any inappropriate behavior. He also testified that B.W. gave defendant a kiss

when defendant woke up the morning after the alleged abuse.

      The jury found defendant guilty on counts one through eight. The jury

also found defendant not guilty of second-degree endangering the welfare of

L.H.P., as charged in count nine, but guilty of the lesser-included offense of

third-degree endangering the welfare of a child by a non-caretaker.

      The trial court sentenced defendant on April 6, 2017.        As we stated

previously, the judge sentenced defendant to an aggregate prison term of thirty


                                                                         A-5701-16T1
                                      10
years, and required that he serve eighty-five percent of that sentence before

becoming eligible for parole, pursuant to NERA.      The judge also ordered

defendant to comply with Megan's Law, and to pay $25,000 in restitution. In

addition, the judge imposed appropriate fines and penalties, and ordered

defendant not to have contact with the victims. The judge entered a JOC dated

April 17, 2017. This appeal followed.

     On appeal, defendant raises the following arguments:

           POINT I
           THE TRIAL COURT ERRED IN DENYING
           DEFENDANT'S SEVERANCE MOTION BECAUSE
           THERE WAS NO VALID REASON FOR JOINING
           THE COUNTS PERTAINING TO THE SEPARATE
           COMPLAINANTS, AND JOINDER SERVED ONLY
           TO      IMPERMISSIBLY  SUGGEST     THAT
           DEFENDANT HAD A PROPENSITY TO COMMIT
           SEXUAL ASSAULT AND TO IMPROPERLY
           BOLSTER THE TESTIMONY OF EACH VICTIM.
           THE TRIAL COURT ALSO ERRED BY FAILING TO
           ISSUE AN INSTRUCTION LIMITING THE JURY
           FROM USING THE JOINED OFFENSES FOR
           THESE IMPERSMISSIBLE PURPOSES. (Partially
           Raised Below).

           POINT II
           THE IMPROPER ADMISSION OF [B.W]'S
           UNRELIABLE OUT-OF-COURT STATEMENTS
           REGARDING SEXUAL ABUSE, PURSUANT TO
           [N.J.R.E.] 803(c)(27), DENIED DENFENDANT THE
           RIGHT TO DUE PROCESS AND A FAIR TRIAL.



                                                                      A-5701-16T1
                                    11
            POINT III
            THE TRIAL COURT ERRED IN FAILING TO
            PROPERLY TAILOR THE MODEL CHARGE ON
            STATEMENTS OF A DEFENDANT TO THE FACTS
            OF THIS CASE. (Not Raised Below).


            POINT IV
            THE TRIAL COURT IMPOSED A SENTENCE
            BASED ON AN INAPPLICABLE AGGRAVATING
            FACTOR   AND    IMPROPERLY   IMPOSED
            CONSECUTIVE TERMS, RESULTING IN AN
            EXCESSIVE SENTENCE THAT MUST BE
            REDUCED.

            POINT V
            THE $25,000 RESTITUTION ORDER SHOULD BE
            VACATED OR, ALTERNATIVELY, THIS MATTER
            MUST BE REMANDED FOR A HEARING
            REGARDING DEFENDANT'S ABILITY TO PAY.
            (Not Raised Below).

                                        II.

      We turn first to defendant's contention that the trial court erred by denying

his severance motion. Defendant contends the indictment contained three sets

of offenses involving three different victims. He maintains the charges as to the

three victims should have been severed and tried separately. We disagree.

      Our court rules provide that "[t]wo or more offenses may be charged in

the same indictment or accusation in a separate count for each offense if the

offenses charged are of the same or a similar character[.]" R. 3:7-6. The court


                                                                           A-5701-16T1
                                       12
may, however, "order an election or separate trials of counts, grant a severance

of defendants, or direct other appropriate relief" where "it appears that a

defendant . . . is prejudiced by a permissible or mandatory joinder of offenses

. . . in an indictment[.]" R. 3:15-2(b).

      "Central to the inquiry is 'whether, assuming the charges were tried

separately, evidence of the offenses sought to be severed would be admissible

under [N.J.R.E. 404(b)] in the trial of the remaining charges.'"           State v.

Chenique-Puey, 145 N.J. 334, 341 (1996) (alteration in original) (quoting State

v. Pitts, 116 N.J. 580, 601-02 (1989)). Where the evidence is admissible at all

of the trials, joinder is permissible "because 'a defendant will not suffer any more

prejudice in a joint trial than he would in separate trials.'" Ibid. (quoting State

v. Coruzzi, 189 N.J. Super. 273, 299 (App. Div. 1983)).

      Rule 404(b) bars the admission of other-crimes evidence "to prove the

disposition of a person in order to show that such person acted in conformity

therein." N.J.R.E. 404(b). Other-crimes evidence is, however, admissible "for

other purposes, such as proof of motive, opportunity, intent, preparation, plan,

knowledge, identity or absence of mistake or accident when such matters are

relevant to a material issue in dispute." Ibid.




                                                                            A-5701-16T1
                                           13
       The party seeking to introduce other-crimes evidence must satisfy the

four-part test enunciated in State v. Cofield, 127 N.J. 328, 338 (1992). Under

that test,

             1. [t]he evidence of the other crime must be admissible
             as relevant to a material issue;

             2. [i]t must be similar in kind and reasonably close in
             time to the offense charged;

             3. [t]he evidence of the other crime must be clear and
             convincing; and

             4. [t]he probative value of the evidence must not be
             outweighed by its apparent prejudice.

             [Ibid.]

       "The decision whether to sever an indictment rests in the sound discretion

of the trial court." Chenique-Puey, 145 N.J. at 341 (citing State v. Briley, 53

N.J. 498, 503 (1969)). We must "defer to the trial court's decision, absent an

abuse of discretion." Ibid. (citing State v. Erazo, 126 N.J. 112, 131 (1991); State

v. Brown, 118 N.J. 595 (1990)).

       Here, the motion judge made detailed findings on the Cofield factors. The

judge found that the other-crimes evidence is relevant to the issue of intent and

the absence of mistake. The judge noted that defendant told the investigators

his touching of B.W. was unintentional, and he may have touched her when he


                                                                           A-5701-16T1
                                       14
moved her. Defendant also told the investigators and K.A.H. that he touched

K.H. because he has a sleeping condition and walks in his sleep.

      The judge also found that the offenses involving the three victims were

related, since they all involved allegations of sexual assault against young girls,

and "that the approximate four-year span of these allegations does not render

them unreasonably attenuated." The judge further found that the offenses were

established by clear and convincing evidence.

      In addition, the judge recognized that defendant would be prejudiced by

having all of the counts in the indictment tried together, but concluded that the

evidence of the other crimes was "highly probative of the material issues of

intent and absence of mistake[.]"      The judge therefore concluded that the

severance motion must be denied.

      On appeal, defendant argues that the judge misapplied the Cofield factors.

He contends that because he denied any wrongdoing, the judge erred by finding

that the other-crimes evidence was admissible on the issue of intent. However,

as the judge noted, defendant told investigators his touching of B.W. was

unintentional, and he may have touched her when he moved her. In addition, he

told investigators and K.A.H. that he touched K.H. due to a sleeping disorder.




                                                                           A-5701-16T1
                                       15
         Moreover, at oral argument, defendant's counsel refused to abandon any

defense based on mistake. Although the defense at trial was not one based on

intent or absence of mistake, this issue "was projected by the defense as arguable

before trial" and "was one that the defense refused to concede." State v. P.S.,

202 N.J. 232, 256 (2010) (citing State v. Stevens, 115 N.J. 289, 301-02 (1989)).

The record supports the judge's conclusion that the other-crimes were relevant

to the issue of intent and lack of mistake. See State v. Cusick, 219 N.J. Super.

452, 464-66 (App. Div. 1987) (holding evidence of a prior conviction for sexual

assault was admissible to rebut the defendant's claim of mistake in sexual assault

case).

         Defendant further argues that the trial judge erred in his instructions to the

jury on the other-crimes evidence. Defendant argues the trial judge's charge was

insufficient because it failed to instruct the jury that it could not use the other -

crimes evidence as proof of defendant's propensity to commit the crimes

charged.

         "When other-crimes evidence is admitted pursuant to Rule 404(b), the jury

must be instructed as to the permissible use of such evidence and its limited

relevance." State v. Winder, 200 N.J. 231, 255 (2009) (citing Stevens, 115 N.J.

at 304). The trial court's instruction "should be formulated carefully to explain


                                                                               A-5701-16T1
                                          16
precisely the permitted and prohibited purposes of the evidence, with sufficient

reference to the factual context of the case to enable the jury to comprehend and

appreciate the fine distinction to which it is required to adhere." Ibid. (quoting

Stevens, 115 N.J. at 304).

      "In determining whether a charge was erroneous, the charge must be read

as a whole." State v. Jordan, 147 N.J. 409, 422 (1997) (citing State v. Wilbely,

63 N.J. 420, 422 (1973)). "No party is entitled to have the jury charged in his

or her own words; all that is necessary is that the charge as a whole be accurate."

Ibid. (citing Largey v. Rothman, 110 N.J. 204, 206 (1988); State v. Thompson,

59 N.J. 396, 411 (1971)).

      In this case, defendant did not object to the jury charge. We therefore

review the instructions for plain error and may reverse only if the error was one

"clearly capable of producing an unjust result." State v. Bunch, 180 N.J. 534,

541 (2004) (quoting State v. Afanador, 151 N.J. 41, 54 (1997)).

      Here, the trial judge gave the following instruction about the other-crimes

evidence:

                  There are nine offenses charged in the
            indictment. They are separate offenses by separate
            counts in the indictment. In your determination of
            whether the State has proven the defendant guilty of the
            crimes charged in the indictment beyond a reasonable
            doubt, the defendant is entitled to have each count

                                                                           A-5701-16T1
                                       17
            considered separately by the evidence, which is
            relevant and material [to] that particular charge, based
            on the law as I will give it to you.

      The trial judge also instructed the jury that the charges related to B.W.,

L.H.P. and K.H. were "separate and distinct." The judge instructed the jury that

the charges as to each victim must "be considered separately[,] . . . and they rise

and fall independently on their own merits."

      We note that in addition to failing to object to the instruction, defense

counsel also told the judge that the proposed instruction was "fine," when the

judge asked if the instruction was "strong enough." In any event, we conclude

the judge erred by failing to instruct the jury it could not consider the other-

crimes evidence as proof of defendant's propensity to commit the crimes

charged. See Winder, 200 N.J. at 255. We are convinced, however, that the

error was not "clearly capable of producing an unjust result" because the judge

specifically instructed the jury that the charges as to the three victims were

"separate and distinct" and the jury had to consider the charges independently

"on their own merits." In light of that instruction, the jury was unlikely to

consider the other-crimes evidence as proof that defendant had a propensity to

commit the offenses charged.




                                                                           A-5701-16T1
                                       18
      In support of his arguments on appeal, defendant relies upon State v.

Krivacska, 341 N.J. Super. 1 (App. Div. 2001). In that case, the trial court

joined an indictment charging the defendant with sexually abusing M.B. and an

accusation charging the defendant with sexually abusing T.A. Id. at 37. We

affirmed the trial court's joinder because the other crimes were relevant to the

issue of defendant's opportunity to commit the crimes. Id. at 41.

      We also considered the trial court's jury charge regarding the other-crimes

evidence. Id. at 41-44. The trial judge had instructed the jury that "[t]he

defendant is entitled to have his guilt or innocence separately considered on each

count by the evidence which is relevant and material to that particular charge

based on the law as I will give it to you." Id. at 42.

      We held that this instruction was improper, because the trial judge "did

not specifically tell the jury that it could not consider the other-crime evidence

to determine that the defendant was predisposed to commit the crimes charged.

Ibid. We also stated that the instructions [did not] narrowly focus the jury's

attention on the specific use of the other-crime evidence." Ibid.

      We nevertheless held the charge was not reversible error. Id. at 42-44.

We noted that even if defendant had requested a limiting instruction, it likely

would have been of little value. Id. at 43. That same reasoning applies here.


                                                                          A-5701-16T1
                                       19
Although the trial judge should have instructed the jury that it could not consider

the other-crimes evidence as evidence that defendant had a propensity to commit

sexual assaults of the sort alleged here, it is unlikely it would have affected the

outcome of the case. The error was not "clearly capable of producing an unjust

result." See R. 2:10-2.

                                       III.

      Next, defendant argues that the trial court erred by allowing the State to

admit B.W.'s out-of-court statements regarding sexual abuse pursuant to Rule

803(c)(27), which provides:

            A statement by a child under the age of [twelve]
            relating to sexual misconduct committed with or
            against that child is admissible in a criminal, juvenile,
            or civil proceeding if (a) the proponent of the statement
            makes known to the adverse party an intention to offer
            the statement and the particulars of the statement . . . ;
            (b) the court finds, in a hearing conducted pursuant to
            Rule 104(a), that on the basis of the time, content and
            circumstances of the statement there is a probability
            that the statement is trustworthy; and (c) either (i) the
            child testifies at the proceeding, or (ii) the child is
            unavailable as a witness and there is offered admissible
            evidence corroborating the act of sexual abuse . . . .

            [N.J.R.E. 803(c)(27).]

Defendant contends B.W.'s statements were unreliable and the admission of

these statements denied him due process and a fair trial. We disagree.


                                                                           A-5701-16T1
                                       20
      "Courts applying 803(c)(27) . . . have looked to the trustworthiness factors

outlined in [Idaho v.] Wright[, 497 U.S. 805 (1990)] when determining if a child

victim's out-of-court statements are admissible." State v. D.G., 157 N.J. 112,

126 (1999) (citations omitted). The Wright factors are non-exhaustive, but

include "spontaneity, consistency of repetition, lack of motive to fabricate, the

mental state of the declarant, use of terminology unexpected of a child of similar

age, interrogation, and manipulation by adults." Id. at 125 (citing Wright, 497

U.S. at 821-22). The statement must be inherently trustworthy and therefore

corroborating evidence cannot be considered. Ibid. (citing Wright, 497 U.S. at

822-23).

      On appeal, we must affirm the trial court's finding that a child's statement

meets the trustworthiness requirement under Rule 803(c)(27) unless that

determination is an abuse of discretion. P.S., 202 N.J. at 250 (citing State v.

Nyhammer, 197 N.J. 383, 411 (2009)). The trial court's determination "should

not be disturbed unless, after considering the record and giving the deference

owed to the court's credibility findings, it is apparent that the finding is 'clearly

a mistaken one and so plainly unwarranted that the interests of justice demand

intervention and correction[.]'" Id. at 250-51 (alteration in original) (quoting

State v. Locurto, 157 N.J. 463, 471 (1999)).


                                                                             A-5701-16T1
                                        21
      Here, the motion judge issued a thorough oral opinion finding that B.W.'s

statements were trustworthy and admissible under Rule 803(c)(27). The judge

noted that B.W. made her statements to her mother spontaneously after B.W.

returned from defendant's home after a visit. The judge found that B.W. "freely

volunteered the information to her mother[,]" although it occurred after C.G.Y.

questioned B.W. The judge also noted that B.W.'s report was consistent and her

statements were age-appropriate.

      The judge further found that B.W.'s statements to Capraru were made in a

relatively spontaneous manner. Capraru asked B.W. whether there were any

touchings that she did not like and B.W. replied, "Yes." She described the

touchings, and said that defendant "does this." The judge noted that Capraru's

questioning led to B.W.'s disclosures, but the judge found that the questions

were not unduly suggestive and B.W.'s language was age-appropriate.

      The judge recognized that, at times, B.W. would not say what had

happened at defendant's home, and she told the investigator to discuss the

allegations with C.G.Y. The judge concluded, however, that "these vacillations

. . . [were] hardly surprising given the child's age at the time the statements were

made, and the disturbing nature of the subject matter." The judge also found




                                                                            A-5701-16T1
                                        22
that B.W. "did not appear . . . coached or coerced," and that she responded

spontaneously to the questions asked.

      We are convinced there is sufficient credible evidence in the record to

support the judge's findings of fact and his conclusion that B.W.'s statements to

her mother and to the investigator were trustworthy and admissible under Rule

803(c)(27).    Defendant's arguments to the contrary lack sufficient merit to

warrant further discussion. See R. 2:11-3(e)(2).

                                          IV.

      Defendant contends the trial judge erred by failing to properly tailor the

model jury instruction on statements of a defendant to the facts of this case.

Here, the trial judge gave the jury a modified version of the Model Jury Charge

on "Statements of Defendant." See Model Jury Charges (Criminal), "Statements

of Defendant" (rev. June 14, 2010). The judge stated that:

                     There is reference to [K.H.] and [K.A.H.]'s
              testimony to the alleged statements by the defendant
              relating to a sleepwalking disorder. In considering
              whether or not those – that statement is credible, you
              should take into consideration the circumstances and
              facts as to how the statement was made, as well as all
              other evidence in this case relating to this issue. If after
              consideration of these factors you determine that the
              statement was not actually made or that the statement
              is not credible, then you must disregard the statement
              completely. If you find the statement was made and
              that part or all of the statement is credible, you may give

                                                                             A-5701-16T1
                                         23
             what weight you think appropriate to the portion of the
             statement you find to be truthful and credible.

      On appeal, defendant argues that the charge was flawed because it only

made reference to defendant's statements to K.H. and K.A.H. about his sleeping

disorder. He contends the judge erred by failing to instruct the jury that the

same charge applied to defendant's other statements, specifically, his statements

to K.H. and K.A.H. that they should not cooperate with law enforcement or the

Division, and his statement to L.H.P. that she should not tell anyone about the

assault. Defendant argues that the instruction deprived him of his right to due

process and a fair trial.

      We note that during the charge conference, defendant's attorney told the

judge that she thought the judge should include a reference in the charge to "the

sleepwalking disorder" so that the jury would "know exactly what the – charge

is referring[.]" Defendant did not object to the instructions or ask the court to

reference any other statements in the charge.

      We therefore review the instruction under the plain error standard. See

Bunch, 180 N.J. at 541 (quoting Afanador, 151 N.J. at 54). We conclude the

judge's failure to tailor the model jury charge by referring to defendant's other

statements was not an error "clearly capable of producing an unjust result." See

R. 2:10-2. The jury could reasonably assume that the instruction would apply

                                                                         A-5701-16T1
                                      24
to all of defendant's statements, not simply defendant's statements to K.H. and

K.A.H. regarding his sleepwalking disorder.

      Moreover, defense counsel's decision not to seek references in the

instruction to defendant's other statements may have been a strategic decision.

Defense counsel may have decided it would be better if the judge did not draw

the jury's attention to these other statements. We conclude that while the judge

should have mentioned all of defendant's statements in his instruction, the failure

to do so was not "clearly capable of producing an unjust result." See R. 2:10-2.

                                        V.

      Defendant argues that his sentence is excessive. He contends the judge

erred by considering an inapplicable aggravating factor, and giving undue

weight to certain other aggravating factors. He also argues that the judge erred

by imposing consecutive sentences on two counts.

      Our review of the trial court's sentencing decisions is limited. See State

v. Fuentes, 217 N.J. 57, 70 (2014). We must affirm the sentence unless: (1) the

trial court violated the sentencing guidelines; (2) the court's findings of the

aggravating and mitigating factors "were not based upon competent and credible

evidence in the record"; or (3) the court's application of the sentencing

guidelines to the facts results in a sentence that is "clearly unreasonable so as to


                                                                            A-5701-16T1
                                        25
shock the judicial conscience." Ibid. (quoting State v. Roth, 95 N.J. 334, 364-

65 (1984)).

      Here, the judge found aggravating factors three, N.J.S.A. 2C:44-1(a)(3)

(risk of re-offense); four, N.J.S.A. 2C:44-1(a)(4) (lesser sentence will depreciate

the seriousness of the offense because defendant violated position of public trust

or took advantage of a position of trust or confidence); and nine, N.J.S.A. 2C:44-

1(a)(9) (need to deter defendant and others from violating the law). The court

also found mitigating factor seven, N.J.S.A. 2C:44-1(b)(7) (defendant has led a

law-abiding life for a substantial period of time before committing the offenses).

The court found "that the aggravating factors substantially outweigh[ed] the

mitigating factors[.]"

      The judge merged counts two (third-degree aggravated criminal sexual

contact of K.H.) and three (second-degree endangering the welfare of K.H.) with

count one (first-degree aggravated sexual assault upon K.H.), and merged count

nine (third-degree endangering the welfare of L.H.P.) with count eight (second-

degree sexual assault of L.H.P). The judge sentenced defendant to a fifteen-

year term of incarceration on count one, three years on counts four (third-degree

witness tampering) and five (third-degree witness tampering), seven years on

counts six (second-degree sexual assault upon B.W.) and seven (second-degree


                                                                           A-5701-16T1
                                       26
endangering the welfare of B.W.), and eight years on count eight (second-degree

sexual assault upon L.H.P.).

      The judge ordered that count eight would run consecutively to count six,

count six would run consecutively to count one, count seven would run

concurrently to count six, and counts four and five would run concurrently to

each other and to count one. Therefore, the judge imposed an aggregate prison

term of thirty years, with an eighty-five percent period of parole ineligibility,

pursuant to NERA.

      On appeal, defendant argues that the judge erred by finding aggravating

factor four. He contends he did not have a formal relationship with L.H.P., who

is his brother's step-daughter. We disagree. Here, the judge found that all of

the victims

              were very vulnerable children. They were exclusively
              with him. He was entrusted with their care and he
              violated that trust as a father and also with regard to his
              step-niece. He violated the trust that his brother or his
              brother's wife had in allowing the child to be in his
              vicinity.

The record supports the judge's finding of aggravating factor four, and his

application of that factor to the offenses involving L.H.P. as well as the other

victims.



                                                                            A-5701-16T1
                                         27
      Defendant further argues that the judge failed to provide sufficient reasons

for finding aggravating factors three and nine. Again, we disagree. Among

other things, the judge noted that defendant had been convicted of multiple

offenses that involved multiple victims, and that defendant had not taken

responsibility for his actions. The judge provided sufficient reasons for finding

aggravating factors three and nine.

      Defendant also contends the judge erred by giving more than minimal

weight to aggravating factor nine. The judge properly determined, however,

that there was a need to deter defendant and others from committing sexual

assaults of the sort involved in this case. Defendant's argument on this issue

lacks sufficient merit to warrant further comment. See R. 2:11-3(e)(2).

      In addition, defendant argues that the judge erred by imposing consecutive

sentences on counts six and eight, which charged second-degree sexual assault

upon B.W. and L.H.P., respectively.         He notes that these sentences are

consecutive to the fifteen-year term imposed on count one.

      Defendant argues that the judge erred in its application of the factors under

State v. Yarbough, 100 N.J. 627, 643-44 (1985), and the judge imposed the

consecutive sentences primarily because there were three victims. He asserts




                                                                           A-5701-16T1
                                       28
that the resulting sentence is generally excessive for a first-time offender. We

cannot agree.

      In Yarbough, the Court stated that the trial court should consider the

following factors in determining whether to impose a consecutive sentence:

            (1) there can be no free crimes in a system for which
            the punishment shall fit the crime;
            (2) the reasons for imposing either a consecutive or
            concurrent sentence should be separately stated in the
            sentencing decision;

            (3) some reasons to be considered by the sentencing
            court should include facts relating to the crimes,
            including whether or not:

                  (a) the crimes and their objectives were
                  predominantly independent of each other;

                  (b) the crimes involved separate acts of
                  violence or threats of violence;

                  (c) the crimes were committed at different
                  times or separate places, rather than being
                  committed so closely in time as to indicate
                  a single period of aberrant behavior;

                  (d) any of the crimes involved multiple
                  victims;

                  (e) the convictions for which the sentences
                  to be imposed are numerous;

            (4) there should be no double counting of aggravating
            factors;


                                                                        A-5701-16T1
                                      29
              (5) successive terms for the same offense should not
              ordinarily be equal to the punishment for the first
              offense; and

              (6) there should be an overall outer limit on the
              cumulation of consecutive sentences for multiple
              offenses not to exceed the sum of the longest terms
              (including an extended term, if eligible) that could be
              imposed for the two most serious offenses.

              [Ibid. (footnote omitted).]

This sixth factor was subsequently abrogated by the Legislature. See N.J.S.A.

2C:44-5(a).

       "[T]he five 'facts relating to the crimes' contained in Yarbough's third

guideline should be applied qualitatively, not quantitatively." State v. Carey,

168 N.J. 413, 427 (2001). A sentencing court has the discretion to impose

consecutive sentences even where the "factors support concurrent sentences."

Id. at 427-28 (citations omitted).

      We are convinced that the court did not abuse its discretion by ordering

that the sentences on counts six and eight be served consecutively to each other

and to the sentence imposed on count one. As noted, counts one, six, and eight

involved sexual assaults committed against different victims. The offenses and

their objectives were independent of each other. The offenses involved separate

acts, and defendant committed the offenses at different times. We conclude the


                                                                        A-5701-16T1
                                        30
court properly evaluated the Yarbough factors and the decision to impose

consecutive sentences on counts six and eight was not a mistaken exercise of

discretion.

      In addition, defendant contends the judge erred by ordering him to pay

$25,000 in restitution to the Victims of Crime Compensation Office (VCCO).

He contends the court did not explain why it was ordering restitution in that

amount, and the court did not consider whether defendant had the ability to pay

that amount in restitution.

      As noted, the judge ordered defendant to pay $25,000 in restitution. The

amount appears to have been based on a letter from the Office of the Attorney

General stating that the VCCO had paid one of the victims for the loss of

support, and the amount of the award to date was $25,000. At sentencing,

defendant did not object to the amount of the award or contest his ability to pay.

      In any event, we are convinced the restitution award should be vacated

and the matter should be remanded to the trial court for reconsideration of that

award. On remand, the State shall provide the court with factual support for its

request for the award of $25,000 in restitution, and the trial court shall conduct

a hearing to determine defendant's ability to pay.




                                                                          A-5701-16T1
                                       31
      Therefore, we affirm defendant's convictions and the sentences imposed,

but reverse the order of restitution and remand for reconsideration of the award

of restitution and a hearing on defendant's ability to pay.

      Affirmed in part, reversed in part, and remanded for further proceedings

on restitution. We do not retain jurisdiction.




                                                                        A-5701-16T1
                                       32